Citation Nr: 1752995	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  17-40 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hypertensive retinopathy.

4.  Entitlement to service connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active service from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Veterans Benefits Administration (VBA).  The Veteran's case was subsequently transferred to VA's Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal are adjudicated.

Acquired Psychiatric Disability

In this case the evidence shows that in a November 2015 treatment note from A.K., the Veteran was diagnosed with PTSD, chronic; major depressive disorder, recurrent episode, moderate; and generalized anxiety disorder.  VA treatment records also show diagnoses of depression, cognitive impairment, and unspecified depressive disorder.  The Board has accordingly characterized the mental health issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The Veteran contends that service connection is warranted for an acquired psychiatric disability as related to his active duty service.  He indicated in a February 2016 statement that the non-battle death of J.S. was a stressful incident that took place during field exercises in Fort Bragg, North Carolina, while he was assigned to the 82nd Airborne Division from June 13, 1958, to June 10, 1960.  The Veteran has also reported extreme racism and acts of harassment and violence among fellow military colleagues.

The Board finds that a remand is necessary in order to attempt verification of the Veteran's claimed in-service stressor.  Particularly, there does not appear to have been any attempt to verify the date of death for J.S. In addition, the Board finds that the Veteran should be afforded a VA examination regarding the nature and etiology of his diagnosed acquired psychiatric disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Eye Disability

A VA treatment record in December 2015 noted that the Veteran was status-post several anti-vascular endothelial growth factor (VEGF) injections by a private civilian doctor.

Private treatment records for the claimed eye disabilities are not of record and should be sought on remand.

Skin Disability

Service treatment records show an October 1959 notation of mottling of the neck and shoulders with slight pigmentation.

The Veteran was afforded a VA examination in July 2017 in which the examiner noted the mottling in service and a diagnosis of seborrheic dermatitis of the face in April 2014.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the seborrheic dermatitis was less likely related to military service; there was no skin condition diagnosed or treated in the service or immediately after service.

The Board finds that clarification is required from the July 2017 examiner.  Namely, the VA examiner appeared to base this opinion on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, the Board finds that an addendum VA opinion should be sought on remand.

Finally, remand is required in order to comply with the duty to assist.  VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  In this case, it does not appear that the Veteran has been provided adequate Veterans Claims Assistance Act of 2000 (VCAA) notice for the issues on appeal.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper VCAA notice letter.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter in connection with his claim.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the merits of the service connection claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. 

2.  Contact the Joint Service Records Research Center (JSRRC), or any other appropriate agency, in an attempt to verify the date of death for J.S.  If enough information does not exist in order to corroborate the alleged stressor, such should be noted in a formal finding of unavailability and associated with the electronic claims file; the Veteran should also be so notified.

3.  Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran, to specifically include VA treatment records and any private treatment records related to his claimed eye disabilities.

4.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine whether any diagnosed psychiatric disability is related to military service.  The electronic claims files, to include a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disabilities found during the pendency of this claim. 

The examiner should confirm whether or not the Veteran has a valid PTSD diagnosis.

If PTSD is diagnosed, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) etiologically linked to any in-service stressor.  The examiner should specifically address what stressors the Veteran's PTSD diagnosis is predicated on. 

For each currently diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion regarding whether the disorder at least as likely as not (50 percent or greater probability) was incurred during his active service or is otherwise etiologically related to any event or circumstance of his active service. 

A full and complete rationale for all opinions expressed must be provided. 

5.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the July 2017 VA skin examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed seborrheic dermatitis was incurred during his active service or is otherwise etiologically related to his active service.

A full and complete rationale for all opinions expressed must be provided.  Again, the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford, 3 Vet. App. at 89.

6.  Upon completion of the VA examination and addendum opinion ordered above, review the opinions to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


